Citation Nr: 1447904	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the reduction of the rating for service-connected lumbosacral strain from 40 percent disabling to 20 percent disabling, effective June 20, 2008, was proper.  

2.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain.  

3.  Entitlement to service connection for leishmaniasis of the ears.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from December 1994 to January 1995 and from October 1997 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Clevland, Ohio.  The Veteran now resides within the jurisdiction of the Buffalo, New York RO.   

The Veteran was scheduled to appear at a Travel Board hearing in March 2014 but cancelled his hearing.  In April 2014, the Veteran's attorney requested a copy of the claims file.  A copy of the claims file was provided to the Veteran's attorney in August 2014.  The case was subsequently held in abeyance for a 90-day period to allow the Veteran's attorney to submit additional evidence.  In October 2014, the Veteran's attorney submitted additional evidence with a waiver of RO consideration.  

The issue of an increased disability rating for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 2008 rating decision failed to follow the procedural due process protections of 38 C.F.R. § 3.105(e), prior to reducing the rating for the Veteran's service-connected lumbosacral strain from 40 percent to 20 percent disabling, effective from June 20, 2008.  

2.  Leishmaniasis of the ears is related to active service.  



CONCLUSIONS OF LAW

1.  The August 2008 rating decision reducing the disability rating from 40 to 20 percent for lumbosacral strain is void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2014).

2.  The criteria for service connection for leishmaniasis of the ears have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable disposition of the claims for restoration of the 40 percent rating for a lumbar spine disability and service connection for leishmaniasis of the ears, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.  

II. Analysis of Claims

Reduction of rating for lumbosacral strain

In an August 2008 rating decision, the RO reduced the rating assigned for lumbosacral strain from 40 percent to 20 percent disabling, effective from June 20, 2008.  The Veteran asserts that the reduction of the rating assigned for lumbosacral strain was improper.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran at his latest address that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  The United States Court of Appeals for Veterans Claims (Court) has held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Additional requirements are set forth in 38 C.F.R. § 3.344, but these other provisions only apply to ratings that have continued for long periods at the same level (meaning five years or more).  This is not the situation here since the prior ratings were in effect from October 28, 2005 to June 20, 2008.  Hence, the 40 percent rating for lumbosacral strain had not been in effect for the required five years or more, and compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c) (2014).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In this case, an August 2006 rating decision granted service connection for lumbosacral strain, claimed as a lower back condition and assigned a 40 percent rating from October 2005.  A claim for an increased rating was received in May 2008.  The Veteran had a VA examination in March 2008.  An August 2008 rating decision decreased the rating for lumbosacral strain from 40 percent to 20 percent disabling, effective June 20, 2008.  The rating decision reflects that the reduction was based upon examination findings which showed an increased range of motion of the lumbosacral spine.

In the rating decision, the RO stated that since this new rating would not result in a reduction or discontinuance of compensation payment currently being made, due process pursuant to 38 CFR 3.105(e) was not required.  

The Board finds, however, that the reduction did result in a decrease in compensation paid, and therefore, compliance with the procedural requirements of 
§ 3.105(e) was required.  Specifically, in the August 2008 rating decision, the RO granted service connection for right radiculopathy and assigned a 10 percent rating and also reduced the rating for lumbosacral strain from 40 to 20 percent disabling.  The reduction in the rating for lumbosacral strain resulted in a reduction in compensation payable from 80 percent disabling from May 14, 2008 to 70 percent disabling from June 20, 2008.  Thus, due to the reduction in the rating assigned for lumbosacral strain, the combined rating was reduced from 80 percent disabling to 70 percent disabling, effective June 20, 2008.  The Board finds that the reduction in the combined rating from 80 percent to 70 percent constitutes a reduction in the current compensation.  Therefore, a rating proposing reduction should have been prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2014).  A proposed rating reduction was not issued to the Veteran in this case. 

Since the rating decision that reduced the rating assigned for the Veteran's lumbosacral strain did not properly apply the provisions of 38 C.F.R. § 3.105, the Board finds that the failure to meet the procedural requirements for reduction renders the reduction void ab initio.  See Greyzck, supra.  The appropriate remedy is the restoration of the disability rating effective on the date of the reduction.  Hayes v. Brown, 9 Vet. App. 67 (1996) (improper reduction reinstated effective date of reduction).


For the foregoing reasons, the Board finds that the 40 percent rating for lumbosacral strain must be restored, effective June 20, 2008.

Service Connection for Leishmaniasis

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Leishmaniasis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran asserts that his currently diagnosed leishmaniasis of the ears is related to insect bites he had during service when he was in Kuwait.  

The Veteran had active duty service from December 1994 to January 1995 and from October 1997 to October 2005.  Service treatment records reflect treatment of pruritic lesions of the ears.  A February 2005 entry in the service treatment records reflects that the Veteran complained of a pruritic lesion on the right helix since bug bites 8 months prior.  Physical examination showed an excoriated papule on the right helix.  A diagnosis of lichen simplex chronicus was noted.  

Post-service treatment records reflect current diagnoses of leishmaniasis of the ears.

A March 2008 VA treatment record reflects that the Veteran complained of persistent outbreaks of fluid-filled bumps of the bilateral ears since his deployment in Iraq.  He admitted to having been bitten on the ears by an insect.  An assessment of cutaneous leishmaniasis was noted.   VA dermatology records dated in June 2008 and July 2008 that the Veteran was assessed with cutaneous leishmaniasis.  

The record contains several opinions regarding the etiology of leishmaniasis of the ears.  

In September 2008, the Veteran submitted a medical opinion from a private physician, Dr. D.M., M.D.  Therein, Dr. D.M. noted that the Veteran was previously in Kuwait and was bitten on the ears bilaterally by what was thought to be sand flies.  It was noted that, since that time, for approximately 2 to 3 years, the Veteran had had intermittent swelling and ulcerative type lesions on both ears bilaterally that tend to regress and reoccur.  He had these biopsied in January 2008.  The pathology showed some acanthosis and chronic inflammation of the dermis, but the PCR of the material was positive for L.major organisms.  Dr. B.M. assessed cutaneous leishmaniasis from the Middle East, most likely L. major.  

The Veteran had a VA examination in April 2013.  The Veteran reported that he was bitten on the face and right ear when he was in Kuwait.  The Veteran reported that he had tingling of his ear and later had a fluid-filled blister.  The Veteran reported that there was no biopsy in service, but in 2008, a biopsy came back  positive for Leishmaniasis.  The Veteran reported that he had outbreaks several times a year, which would resolve after about 5 days.  The VA examiner diagnosed leishmaniasis with intermittent eruptions.  The VA examiner opined that the claimed condition of leishmaniasis is less likely than not related to the insect bites and lesions that were treated in service.  The examiner explained that the Veteran was bitten near the eyes during service but was not bitten on the ears.  The examiner noted that records from infectious diseases showed a history of cutaneous leishmaniasis on the right ear since 2003, but the examiner could not find a reference to this condition.   

In October 2014, the Veteran submitted an opinion from a registered nurse.  The registered nurse indicated that the claims file was reviewed.  She indicated that there was documentation in service of the Veteran being bitten by an insect and developing a pruritic lesion.  She noted that medical literature indicates that leishmaniasis protozoal infection is transmitted by sand flies.  She opined that the Veteran's current cutaneous leishmaniasis is related to active duty service.  

In sum, insect bites and pruritic lesions of the ears were shown in service.  The Veteran has a current diagnosis of leishmaniasis of the ears.  The 2008 private medical opinion links current cutaneous leishmaniasis of both ears to insect bites, likely from sand flies, during the Veteran's service in Kuwait.  Although the VA examiner reached a negative conclusion regarding a medical nexus, the examiner's opinion lacks probative value because the examiner did not discuss the pruritic lesions noted during service in 2005.  The Board therefore accords greater probative weight to private medical opinions of record.  As such, the Board finds that service connection for leishmaniasis of the ears is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
ORDER

Entitlement to restoration of a 40 percent disability rating for lumbosacral strain is granted, effective July 20, 2008.

Service connection for leishmaniasis of the ears is granted.  

REMAND

In a September 2008 statement, the Veteran alleged that the March 2008 VA examination did not accurately reflect his range of motion of the lumbar spine.  The Veteran asserted that he was in constant pain during the range of motion testing.   

The March 2008 examination noted that there was limitation of motion of pain, but the examiner did not specifically identify the limitation of motion in terms of degrees, as a result of pain.  The March 2008 VA examination is inadequate because it does not adequately address whether there is additional functional limitation or impairment on repetitive use or during flare-ups due to pain, weakness, fatigue, incoordination, or lack of endurance.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his lumbar spine.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.

Complete range of motion findings for the lumbar spine should be reported in degrees.  The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

If there is pain on motion, the examiner should note the point in the range of motion where pain occurs.  In addition, if there are flare-ups, the examiner should, to the extent possible, note any additional limitation of motion during flare-ups.

The examiner should specifically identify any evidence of neuropathy due to the service-connected disability, to including reflex changes, characteristic pain, and muscle spasm.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any nerves involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

The examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any periods during which intervertebral disc syndrome has require bed rest prescribed by a physician.

A rationale for all opinions should be provided.

2.  Following completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


